Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 1 of 23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARIO ESPINOSA JR.,
Plaintiff,

V.

1) JAVIER SALAZAR, in his
Official Capacity as Bexar
County Sheriff,

20-1195

2) OFFICER X, in his
Individual Capacity as
Bexar County Sheriffs
Deputy,

Defendants.

Mn Mm Mm Mm Mm Mm MM Mm Mm MW

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 2 of 23

PLAINTIFF'S COMPLAINT

1. The Plaintiff, Mario Espinosa Jr., (hereinafter “Espinosa”), prays
this Court for declaratory relief for its Complaint against the Defendants,
Javier Salazar (hereinafter “Salazar”) in his official capacity as Sheriff of
Bexar County and an unknown Deputy of the Bexar County Sherriff s Office
(hereinafter "Officer X") in his individual capacity, alleges as follows:

I. NATURE OF THE ACTION

92. This is a 42 U.S.C. §§ 1983 and 1988 action seeking declaratory
relief against Defendants Salazar and Officer X, for the unprovoked
shooting of Espinosa which violates the Fourth and Fourteenth
Amendments of the United States Constitution; and the Bexar County
Sheriffs Office knew of Officer X’s propensity towards violent
confrontation and did not remove him from active duty; did not attempt to
retrain Officer X after discovering his propensity toward violence; did not
maintain proper oversight considering the potential for engaging in violent
confrontation with United States citizens, and as such adopted or condoned

the practices of Officer X. 28 U.S.C. 88 2201 and 2202.

 

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 3 of 23

3. Espinosa seeks declaratory relief against Defendants Salazar and
Officer X, for Texas common law intentional torts of assault, battery, and
infliction of emotional distress resulting from the unprovoked shooting of
Espinosa.

4. Espinosa seeks compensatory damages, past and future pain and
suffering, mental anguish, and exemplary damages against Officer X in his
individual capacity for the unprovoked shooting of Espinosa.

5. Espinosa seeks compensatory damages, past and future pain and
suffering, and mental anguish against Defendant Salazar for Officer X’s
unprovoked shooting of Espinosa; and/or Salazar’s failure to remove

Officer X from active duty.

THE PARTIES

A. The Plaintiff

Mario Espinosa Jr.
1110 Birdie Cove

San Antonio, TX 78221
(210) 409-2308

B. The Defendants

Defendant No. 1

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 4 of 23

Javier Salazar

200 N. Comal St.

San Antonio, TX 78207

(210) 335-6000
Defendant No. 2

Officer X

ll. JURISDICITON AND VENUE

6. This Court has subject matter jurisdiction over this action for
declaratory relief pursuant to 28 U.S.C. 88 2201, 2202 and Rule 57 of the
Federal Rules of Civil Procedure.

7. An actual justiciable controversy between Espinosa, Salazar, and
Officer X exists within the meaning of 42 U.S.C. §§ 1983 and 1988 whether
Officer X violated the Fourth Amendment’s restraint against the use of
excessive force. Tennessee v. Garner, 471 U.S. 1, 11 (1985).

8. An actual justiciable controversy between Espinosa, Salazar, and
Officer X exists within the meaning of 42 U.S.C. §§ 1983 & 1988 and 28
U.S.C. § 2201 regarding whether Officer X’s practice of violent
confrontations with United States citizens was known by Bexar County
Sheriffs Office creating a reasonable presumption that Officer X would

repeat violent behavior; and Salazar, as Sheriff in his official capacity, failed
4

 

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 5 of 23

to restrain the known practices of Officer X. Monell v. Department of Soc.
Sucs., 436 U.S. 658 (1978).

8. This Court has subject matter jurisdiction over the federal
questions raised under the violation of his constitutional rights pursuant to
28 U.S.C. § 1331.

9. This Court has subject matter jurisdiction over Texas law
questions “that are so related to claims in the action within such original
jurisdiction that they form part of the same case or controversy under
Article ILI of the United States Constitution” pursuant to 28 U.S.C. 8 1367.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that
agency heads must be brought in the district where they reside in their
official capacity.

11. This Complaint and Petition for Relief are filed under the Federal
Rules of Civil Procedure.

Ill. DECLARATORY JUDGMENT

Pursuant to 28 U.S.C. §§ 2201, 2202, and Rule 57 of the Federal Rules

of Civil Procedure:

12. Espinosa prays this Court to find that Officer X violated his

 
Case 1:20-cv-01195-LY Document 1 Filed 12/04/20 Page 6 of 23

constitutional right to be free from unreasonable seizures in the enforcing
of a valid warrant for his arrest by firing a single bullet into the engine of
the truck before Espinosa could effectively respond to Officer X’s command.
to turn off the engine of the truck. U.S. CONST. Amends. 4th & 14th.

13. Espinosa prays this Court to find that Officer X violated his
constitutional right to be free from unreasonable seizures in the enforcing
of a valid warrant by creating his own exigency by firing his service weapon
into Espinosa’s truck engine, which escalated a routine stop and arrest into
4 violent confrontation resulting in Officer X’s intentional, reckless, or
grossly negligent decision to shoot Espinosa nearly missing his heart, even
though Espinosa was unarmed; Espinosa’s truck was inoperable;
Espinosa’s criminal history did not support the presumption that he would
be violent; Officer X had command of the stop; Officer X could safely
retreat; Espinosa never moved toward Officer X; and Espinosa did not
make any aggressive or threatening statements or actions toward Officer X.
U.S. Const. Amends. 4th & 14%; Tennessee v. Garner, 471 U.S. 1, 11 (1985);
see Mullenix v. Luna, 577 U.S. 7 (2015).

14. Espinosa prays this Court to find that Officer X violated his

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 7 of 23

constitutional right to be free from unreasonable seizures while enforcing
a valid warrant, when Officer X’s intentional, reckless, or grossly negligent
decision to shoot Espinosa nearly missed his heart, even though Espinosa
was unarmed; Espinosa’s truck was inoperable; Espinosa’s criminal
history did not support the presumption that he would be violent; Officer
X had command of the stop; Officer X could safely retreat; Espinosa never
moved toward the officer and Espinosa did not make any aggressive or
threatening statements or actions toward Officer X. U.S. Const. Amends.
Ath & 14th; Tennessee v. Garner, 471 U.S. 1, 11 (1985); see Mullenix v. Luna,
577 U.S. 7 (2015).

15. Espinosa prays this Court to find that Officer X violated his
constitutional right to be free from unreasonable seizures while enforcing
a valid warrant, when Officer X removed Espinosa’s hands from putting
pressure on his gunshot wound and placed him in handcuffs, thereby
frustrating his own efforts to preserve his own life.t

16. Espinosa prays this Court to find that Officer X intentionally,

 

1 It is worthy of noting, that only Officer Y assisted Espinosa with his life-threatening
injuries while waiting for the ambulance to arrive. Officer X did not provide any physical
first aid assistance to Espinosa after he was shot.

7

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 8 of 23

willfully, or recklessly assaulted Espinosa in violation of Texas common
law.

17. Espinosa prays this Court to find that Officer X intentionally,
willfully, or recklessly battered Espinosa in violation of Texas common law.

18. Espinosa prays this Court to find that Officer X intentionally,
willfully, or recklessly inflicted emotional distress in violation of Texas
common law.

19. Espinosa prays this Court to find that Defendant Salazar, in his
official capacity as Sherriff of Bexar County, knew of Officer X’s propensity
towards violence and did not remove him from active duty; did not attempt
to retrain Officer X after discovering his propensity toward violence; did
not maintain proper oversight of Officer X considering the potential for
engaging in violent confrontation with United States citizens, and as such
adopted or condoned the practices of Officer X. Monell v. Department of
Soc. Sucs., 436 U.S. 658 (1978).

Facts
20. The complaint is based on the following grounds:

i.) On December 5, 2018, Espinosa knew the transmission to his

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 9 of 23

girlfriend’s truck had linkage that was slipping when shifting
between gears. Espinosa called Tony, a friend who occasionally
assisted Espinosa as a mechanic, to help fix his transmission. Tony
told Espinosa that he knew of a place that sold transmissions.
Espinosa left about 10 a.m. that morning to pick up Tony and to visit
Tony’s friend who had a bunch of junk cars from which he could
purchase the transmission. Espinosa bought two transmissions,
loaded them in the back of the truck, and left. Espinosa turned on
to Rockport Road as he left the property where he purchased the
transmissions. The speed limit on Rockport Road was 35 miles per

hour.?

ii.) Officer X, a Bexar County Sherriffs Deputy, was parked on
Rockport Road. Espinosa slowed down as he passed Officer X.
Espinosa observed Officer X’s patrol vehicle pull behind him on to

Rockport Road. Officer X engaged his lights and pulled Espinosa

Over.

 

2 Espinosa admits that he was driving 45 miles per hour, ten miles per hour over the
posted speed limit on Rockport Road.

9

 
ili.)

iv.)

v.)

Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 10 of 23

Tony recognized and identified Officer X as a Sheriff's Deputy that

patrols the area.

Officer X exited his vehicle and approached Espinosa’s truck.
Officer X asked for Espinosa’s license and registration. Espinosa
handed Officer X his Texas Identification Card and insurance.
Officer X returned to his patrol car and ran Espinosa’s Texas
Identification Card. Espinosa had a felony warrant for possession
of a controlled substance and a misdemeanor warrant for driving
without a license. Officer X returned with his gun drawn; informed
Espinosa that he was under arrest due to the outstanding warrants;
and ordered Espinosa to turn the truck off. As stated earlier,
Espinosa’s truck had issues with the transmission slipping between
gears. Espinosa attempted to put the truck in park and let go of the
brake. Because the truck’s transmission slipped, the truck rolled
forward. Officer X verbally warned Espinosa that he would shoot

Espinosa.

Espinosa was trying to comply with Officer X’s commands. He

continued to try and place the truck in park with the engine running

10

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 11 of 23

and was explaining to Officer X that the transmission was giving
him problems. Officer X backed away from the driver’s side door
and fired one shot into the engine of Espinosa’s truck. Espinosa
turned off the truck while the engine was still in drive. Officer X
commanded him to get out of the car and on the ground. Espinosa
got out of the truck. Officer X commanded Tony to get out of the
vehicle. Tony got out of the truck. Officer X commanded Tony to
lay on the ground. Tony laid on the ground. Espinosa backed away
from Officer X with his hands in the air. Fearing for his life, he
moved to the back of the vehicle. Officer X was angry; screamed
racial epithets simultaneously with commands to get down and
threats that Officer X will shoot Espinosa. Officer X followed
Espinosa with his gun drawn pointed at Espinosa’s face. Officer X
continued to tell Espinosa to get on the ground, but Espinosa was
terrified and feared for his life. Espinosa backed away from Officer
X to the passenger side of the vehicle. The passenger door was open.
Espinosa entered the passenger side of the truck in order to protect
himself. Officer X shot Espinosa underneath the left arm and the

bullet exited out the right ribcage.

11

 
vi.)

vii.)

viii.)

Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 12 of 23

The impact of the point blank shot threw Espinosa from the
passenger seat out the driver side door. While laying on Rockport
Road with blood gushing out of his body, Espinosa attempted to put
pressure on the badly bleeding exit wound. Officer X pulled
Espinosa’s hands behind his back and placed Espinosa in handcuffs
frustrating Espinosa’s own efforts to preserve his life. Officer Y
arrived and put pressure on the wound. Espinosa waited for the

ambulance, and gave Officer Y what he believed to be his last words.

Espinosa awoke in Brooke Army Medical Center after surgery anda
week later began to ambulate. Once he was able to ambulate,
Espinosa was taken to Bexar County Adult Detention Center.
Espinosa remained in booking for two and half days. His
medication was taken. Espinosa never received the medication
again. After booking, Espinosa was admitted to the infirmary

where he spent a week before posting bond.

Because of the gunshot wound, Espinosa’s intestine and diaphragm
remain damaged; and he is in continual discomfort. Espinosa is

currently awaiting surgery in Texas Department of Criminal Justice
12

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 13 of 23

custody. Espinosa still suffers physical pain from the injuries
associated with the gunshot wound, mental anguish, and often
wonders if his body will ever heal properly.
IV. LEGAL CLAIMS
A. Excessive Use of Force
21. Officer X violated Espinosa’s Fourth Amendment protection to be
free from unreasonable seizures when he shot Espinosa while enforcing a
valid warrant. Since Tennessee v. Garner, the use of deadly force is
permitted only to protect the life of the shooting officer or others. “Where
the suspect poses no immediate threat to the officer and no threat to others,
the harm resulting from failing to apprehend him does not justify the use of
deadly force to do so.” Garner, 471 U.S. at 11; see Baker v. Putnal, 75 F.3d
190, 198 (5th Cir. 1997)(finding that the chaos at the beach and mere motion
of a suspected gunman “are not compelling reasons to find that [the officer’s]
use of force was not excessive as a matter of law.”). In this connection:
a.) Espinosa was denied his constitutional right to be free from
unreasonable seizures when Officer X fired a single shot into his truck engine
only moments after commanding Espinosa to exit the vehicle. U.S. CONST.

Amends. 4th & 14th.
13

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 14 of 23

b.) Espinosa was denied his right to be free from unreasonable
seizures, when Officer X fired a kill shot at point blank range even though:
(1) Espinosa had only committed a traffic violation; (2) Espinosa was not
engaged in criminal activity that amounted to a felony; (3) Espinosa was
unarmed; (4) Espinosa’s truck was inoperable; (5) Espinosa’s criminal
history did not support the presumption that he would be violent; (6) Officer
X had command of the stop and was the only one present with a firearm; (7)
Officer X could safely retreat; (8) Espinosa never moved toward the officer;
(9) Espinosa was not a threat to himself or others; and (10) Espinosa did not
make any aggressive or threatening statements or actions toward Officer X.
U.S. Const. Amends. 4th & 14th.

c.) Espinosa was denied his right to be free from unreasonable
seizures, when Officer X removed Espinosa’s hands from putting pressure on
his gunshot wound and placed him in handcuffs, thereby frustrating his own
efforts to preserve his own life. Officer X did not attempt to provide first aid
to Espinosa. U.S. Const. Amends. 4th & 14th.

99, The Bexar County Sheriff's Office is responsible for the hiring,

training, continued education, maintaining records of conduct that fails to

14

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 15 of 23

meet the standards of the Bexar County Sheriffs Office, recommending
appropriate disciplinary actions, and firing its employees. The procedures
and policies adopted by Defendant Salazar and the Bexar County Sheriffs
Office failed to protect Espinosa from Officer X’s use of deadly force while
enforcing a valid warrant in violation his constitutional right to be free of
unreasonable seizures. U.S. Const. Amends. 4th & 14th. Salazar, as Bexar
County Sheriff in his official capacity, failed to restrain the known practices
of Officer X. This failure is the proximate cause of his constitutional
violations, physical injuries, and damages. Monell v. Department of Soc.
Sucs., 436 U.S. 658 (1978). In this connection:

a.) Salazar and the Bexar County Sheriff's Office knew Officer X had a
history of violent confrontations with United States citizens creating a
reasonable presumption that Officer X would repeat the known violent
behavior.

b.) Salazar and the Bexar County Sheriff's Office knew about Officer
X’s propensity towards violence and did not remove him from active duty;
did not attempt to retrain Officer X after discovering his propensity toward

violence; did not maintain proper oversight of Officer X considering the

15

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 16 of 23

potential for engaging in violent confrontation with United States citizens;
and as such, adopted or condoned the practices of Officer X.

B. TEXAS COMMON LAW INTENTIONAL TORTS

23. Officer X intentionally, willfully, or recklessly assaulted Espinosa.
Officer X fired his service weapon into the truck; threatened to shoot
Espinosa if he did not lay on the ground; and then followed Espinosa with
his service weapon pointed at Espinosa’s face as Espinosa backed away in
fear of his life.

24. Officer X intentionally, willfully, or recklessly battered Espinosa
when Officer X shot Espinosa who was unarmed in the chest.

25. Officer X intentionally inflicted emotional distress on Espinosa by
first firing into the engine of the truck, thereby creating his own exigency by
which he could pursue Espinosa with a drawn service revolver; scream racial
epithets, commands, and threats that he would shoot Espinosa; shot an
unarmed and terrified Espinosa; removed Espinosa’s hands from his
gunshot wound; and failed to render immediate first aid.3

V. RELIEF REQUESTED

 

3 Espinosa does not contend at this point that Officer X did not call for the ambulance
that rushed Espinosa to the hospital.
16

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 17 of 23

31. Espinosa requests a declaratory judgment that Salazar, in his
official capacity as Bexar County Sheriff, and the Bexar County Sheriff's
Office failed to create procedures and policies that effectively identify
violent, prejudiced, or incompetent officers in such away that protect the
general public and United States citizens from unconstitutional
deprivations and improper use of deadly force, and this failure was the
proximate cause of Espinosa’s injuries and damages in violation of the
Fourth and Fourteenth Amendments of the United States Constitution
and 42 U.S.C. § 1983.

32. Espinosa requests a declaratory judgement that Salazar, in his
official capacity as Bexar County Sheriff, and the Bexar County Sheriffs
Office failed to restrain the known unconstitutional and violent practices
of Officer X and failed to protect Espinosa and Bexar County residents and
non-residents from the same unconstitutional practices which resulted in
the use of deadly force against Espinosa in violation of the Fourth and
Fourteenth Amendments of the United States Constitution and 42 U.S.C.
§ 1983.

33. Espinosa requests a declaratory judgment against Salazar and

17

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 18 of 23

Officer X for violating Espinosa’s constitutional right to be free of
unreasonable searches in violation of the Fourth and Fourteenth
Amendments of the United States Constitution and 42 U.S.C. 8 1983.

34. Espinosa requests a declaratory judgment against Officer X for
assaulting Espinosa against the laws of Texas.

35. Espinosa requests a declaratory judgment against Officer X for
battering Espinosa against the laws of Texas.

36. Espinosa requests a declaratory judgment against Officer X for
intentionally inflicting emotional distress on Espinosa against the laws of
Texas.

37. As a proximate result of Defendants Salazar’s omission and Officer
X’s conduct, Espinosa suffered and suffers one or more of the following
elements of damages:

a.) Reasonable and necessary medical expenses in the past;

b.) Reasonable and necessary medical expenses which, in
reasonable probability, he will suffer in the future;

c.) Physical pain and mental anguish in the past;

d.) Physical pain and mental anguish which, in reasonable

18

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 19 of 23

probability, he will suffer in the future;

e.) Physical impairment in the past;

f.) Physical impairment which, in reasonable probability, he will

_ suffer in the future; .

g.) Past lost earnings; and

h.) Future lost earning capacity.
Espinosa’s damages are within the jurisdictional limits of the Court. At this
time and only to comply with Texas’s jurisdictional limitations on torts,
Espinosa seeks monetary relief of over $200,000 but not more than
$500,000. Espinosa reserves the right to request from the jury such amount
as it determines to be fair and reasonable under the circumstances in the
case.

38. If Espinosa proves by clear and convincing evidence that his
injuries and damages resulted from malice or gross negligence, Defendant
Officer X, in his individual capacity, is liable to Espinosa for Punitive or
Exemplary Damages. TEX. CIV. PRACTICES & REMEDIES CODE § 41.003.

39. Espinosa requests court costs and reasonable attorney fees in the

vindication of this claim in adherence with the spirit of 42 U.S.C. §§ 1983 &
19

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 20 of 23

1988 and any other relief, equitable or otherwise, within the Court’s power.
40. This Complaint contains exhibits and declarations to support the

aforementioned pleadings for Declaratory Relief.

WHEREFORE, Mario Espinosa Jr. prays that this Court find the conduct
and actions of Officer X resulted in the unreasonable use of deadly force in
the execution of a valid warrant in light of the facts known to Officer X at the
time of the traffic stop in violation of the Fourth and Fourteenth Amendment
of the United States Constitution. Espinosa prays this Court to find that
Officer X was on notice that the use of deadly force on an unarmed person
who was not attempting to flee or engage violently with Officer X was clearly
established on December 5, 2018. Finally, Espinosa prays this Court to find
that Defendant Salazar failed to create procedures and policies that
effectively identify violent, prejudiced, or incompetent officers in such a way
that protect the general public and United States citizens; and/or failed to
restrain the known unconstitutional and violent practices of Officer X which
resulted in the unconstitutional use of deadly force on an unarmed

United States citizen.

20

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 21 of 23

Spectfully sy

LMC
ANGELAJ. MOORE
Bar #1432011
Attorney at Law
EUGENE D. MOORE Ill
Bar #24096687
Pro Hac Vice
316 Martinez St.

San Antonio, TX 78205
(361) 389-3329
(210) 800-9802

‘itted,

  

21

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 22 of 23

CERTIFICATE OF
SERVICE

 

L, the undersigned herby certify that on 4th day of December 2020
a true and correct copy of the foregoing Amended Complaint with
attachments was forwarded to the following Defendants by serving that
on the 8th day of December, 2020, I will deliver by U.S. Postal Service,
or Certified mail at the below stated addresses:

Javier Salazar, Bexar County Sheriff; 200 N. Comal St.; San Antonio, TX

78207. /
/ “<
\ Ae fl
ANGELA\J.AIGORE

Bar #14320110
Attorney at Law
EUGENE D. MOORE Ill
Bar #24096687

Pro Hac Vice

316 Martinez St.

San Antonio, TX 78205
(361) 389-3329

(210) 800-9802

 
 

22

 
Case 1:20-cv-01195-LY Document1 Filed 12/04/20 Page 23 of 23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

 

MARIO ESPINOSA JR., )
Plaintiff )
)
VS. ) 20-1195
)
)
JAVIER SALAZAR, ETAL, )
Defendants
ORDER
On this the day of , 2020, came on to be

considered Petitioner’s DECLARATORY JUDGMENT and said Motion is
hereby

GRANTED DENIED.

 

JUDGE PRESIDING

23

 
